Exhibit 10.2

 

INVENTORY LOAN AND SECURITY AGREEEMENT

 

THIS INVENTORY LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into by
and between ALLY Bank, formerly known as GMAC Bank, and Supreme Indiana
Operations, Inc. (“Manufacturer”) effective as of the date written below.

 

Manufacturer acquires chassis and/or vehicles manufactured or distributed by
General Motors (“GM”) (all such chassis acquired by Manufacturer from GM being
referred to herein as the “Inventory”) for the purpose of upfitting or modifying
with special bodies and/or equipment. Manufacturer has requested ALLY Bank, and
ALLY Bank agrees, to finance Manufacturer’s acquisition of such Inventory
subject to the following terms and conditions.

 

1.               Subject to the provisions of this Agreement, ALLY Bank hereby
establishes and commits to make advances (“Advances”) not to exceed the amount
of $25,750,000.00 outstanding at any one time (“Maximum Aggregate Advance”). The
amount of the Maximum Aggregate Advance will be determined by ALLY Bank from
time to time in its sole discretion and ALLY Bank may, in its sole discretion,
increase, decrease, change or suspend its obligation to make Advances under this
Agreement. The Maximum Aggregate Advance will be an aggregate amount for both
ALLY Bank and ALLY Financial. All advances made by ALLY Bank will be pursuant to
this commitment, even if they exceed the Maximum Aggregate Advance at the time
of the advance. The sum of all advances made from time to time under this
Agreement constitutes a single obligation of Manufacturer to ALLY Bank.

 

Notwithstanding Manufacturer’s obligation to remit certain specified amounts
upon sales of Inventory, Manufacturer promises to pay to ALLY Bank upon ALLY
Bank’s demand any or all of the principal amounts demanded by ALLY Bank and
advanced by ALLY Bank, together with interest from the date of each Advance at
the rate designated by ALLY Bank from time to time as applicable under this
Agreement, and any other amounts due, owing or payable under this Agreement.

 

The amount owed by Manufacturer to ALLY Bank shall at any time be the total
aggregate Advances made hereunder plus interest and other amounts due hereunder
less all repayments thereof to ALLY Bank by Manufacturer or by GM on
Manufacturer’s behalf.

 

Manufacturer agrees that as each item of Inventory is sold (and in any case,
upon ALLY Bank’s demand), Manufacturer will, or cause GM to, immediately remit
to ALLY Bank the amount advanced by it or which it became obligated to advance
on Manufacturer’s behalf (and at ALLY Bank’s request, together with accrued
interest thereon, and any other charges due ALLY Bank) less all amounts paid to
ALLY Bank by GM, on behalf of Manufacturer, related to the sale of such
Inventory. Should Manufacturer or GM fail to so remit any amount due, it will
immediately account to ALLY Bank for all proceeds of the sale and remit the same
to ALLY Bank or cause GM to remit the same to ALLY Bank. The remittance of
proceeds does not relieve Manufacturer of its obligation to pay the full amount
due on any item of Inventory.

 

1

--------------------------------------------------------------------------------


 

2.               Manufacturer will pay ALLY Bank interest on a monthly basis, as
billed, calculated on the amount of advances outstanding from the date of such
advance to the date of repayment thereof, at the rate per annum designated by
ALLY Bank from time to time as applicable under this Agreement. If the rate is
subsequently changed, the rate per annum, commencing on the effective date of
such change, will, be such changed rate as to each prior advance hereunder which
is outstanding on the effective date for such portion of said period or periods
remaining after said effective date.

 

In no event will the interest rate exceed the maximum rate of interest allowed
by New York law in effect at the time it is assessed. ALLY Bank and Manufacturer
intend to faithfully comply with applicable usury laws, and this Agreement is to
be construed in accordance with this intent. If circumstances cause the actual
or imputed interest contracted for, charged, or received to be in excess of the
maximum rate of interest allowed by law, Manufacturer will promptly notify ALLY
Bank of the circumstance, and ALLY Bank will at its discretion, either refund to
Manufacturer or credit the total aggregate Advances of Manufacturer with so much
of the imputed interest as will reduce it to an amount one-tenth of one per cent
(0.10%) per annum less than the maximum rate of interest allowed by law for the
applicable period.

 

3.               Manufacturer will pay annual administrative fees in an amount
determined by ALLY Bank from time to time. Such fees will be due and payable on
August 1 of each year. The initial fee for the first year of this Agreement is
$54,500.00. If additional credit lines are established or Manufacturer’s Maximum
Aggregate Advance is increased after August 1 (or, in the first year of this
Agreement, after the date of this Agreement), then additional administrative
fees may apply.

 

From time to time, on advance notice by ALLY Bank to Manufacturer of at least 30
days, ALLY Bank may assess, and Manufacturer will pay, other transaction,
processing, audit, non-compliance, collateral monitoring, on-site
representative, or other administrative fees and expenses in connection with
this Agreement.

 

4.               Advances by ALLY Bank must be used exclusively for the purpose
of holding or acquiring Inventory as may be acceptable to ALLY Bank. ALLY Bank
will advance funds for such purpose in an amount not to exceed the Maximum
Aggregate Advance set forth in Paragraph 1, except as provided herein.

 

5.               ALLY Bank may terminate this Agreement: (a) in an Event of
Default as defined in Paragraph 8; (b) if ALLY Bank in its judgment believes
that advances are not justified due to changes in Manufacturer’s financial
condition or other material change in Manufacturer’s business; or (c) if ALLY
Bank, in its sole discretion, elects to terminate this Agreement by providing
Manufacturer with 60 days prior written notice of such termination. All debts,
obligations and remedies existent at the time of any such termination will
survive repayment of all Advances made pursuant to this Agreement.

 

6.               To secure collectively the payment by Manufacturer of the
amounts due or to become due hereunder, and all other obligations of
Manufacturer to ALLY Bank, now existing or

 

2

--------------------------------------------------------------------------------


 

hereafter arising, Manufacturer grants ALLY Bank a security interest in the
following property, hereinafter referred to collectively as “Collateral”:

 

(a)          All Inventory now owned or hereafter acquired by Manufacturer, and
any replacements, substitutions or accessions, including returns and
repossessions;

 

(b)         All reserves or other accounts of Manufacturer now or hereafter held
by ALLY Bank or its affiliates;

 

(c)          Any amounts due or to become due to Manufacturer from GM,
including, but not limited to factory holdbacks, warranty accounts, rebates,
incentives or discounts; and

 

(d)         All proceeds of Collateral described in (a), (b), and (c) above,
including, but not limited to, accounts, chattel paper and insurance proceeds.

 

7.               Manufacturer’s possession of Inventory will be exclusively for
the purpose of storing, upfitting or modifying with special bodies and/or
equipment. Manufacturer will maintain, protect, and secure Collateral and will
not use it illegally, improperly or for hire. ALLY Bank at all times has the
rights of access to and inspection of all Collateral and the right to examine
Manufacturer’s books and records pertaining to Collateral.

 

Manufacturer will insure the Collateral against all risks in such amounts and
with a carrier and deductibles acceptable to ALLY Bank. Any such insurance
policy must name ALLY Bank as loss payee and be cancelable only upon 30 days
prior written notice to ALLY Bank.  Manufacturer will furnish ALLY Bank with
proof of such insurance promptly upon request by ALLY Bank. The receipt by ALLY
Bank of any insurance proceeds will not release Manufacturer from payment of its
obligations hereunder, except to the extent of such proceeds.

 

Manufacturer, upon the request of ALLY Bank, will execute and deliver to ALLY
Bank from time to time such supplemental security agreements, financing
statements or mortgages together with further documents as may be reasonably
requested by ALLY Bank. Such agreements, mortgages or documents must be in a
form as ALLY Bank may in its sole discretion require. Upon ALLY Bank’s request,
subject to GM’s cooperation, Manufacturer will deliver applicable Certificates
of Title, Certificates of Origin for a vehicle or other similar documents in its
possession, if any, and ALLY Bank may retain such documents in its possession
until the related Inventory is sold and paid for. Manufacturer authorizes ALLY
Bank or any of its officers or employees or agents to execute such documents on
Manufacturer’s behalf and to supply any omitted information and correct patent
errors in any document executed by Manufacturer.

 

Manufacturer will keep Collateral free of taxes, liens and encumbrances; and any
sum of money that may be paid by ALLY Bank, in its discretion, in release or
discharge thereof will be paid by Manufacturer to ALLY Bank on demand as an
additional part of the obligation secured hereunder. Absent ALLY Bank’s prior
written consent, except for a lien in the Collateral granted to Manufacturer’s
senior bank lender, which lien shall be subordinated to

 

3

--------------------------------------------------------------------------------


 

the liens in favor of ALLY Bank pursuant to documentation in form and substance
acceptable to ALLY Bank in its sole discretion, Manufacturer will not mortgage,
pledge or borrow upon Collateral and will not transfer or otherwise dispose of
it except as herein provided.

 

8.               An Event of Default includes any of the following: (a) a
default by Manufacturer in the payment or performance of any obligation
hereunder or under any other agreement entered into with ALLY Bank; (b) the
voluntary institution of a proceeding in bankruptcy, receivership or insolvency
by or against Manufacturer or its property or the involuntary institution of
such proceeding and the failure by Manufacturer to have such proceeding
dismissed within sixty days; (c) an assignment by Manufacturer for the benefit
of creditors; (d) the failure of Manufacturer to maintain, in good standing, its
agreement governing the sale or transfer of the Inventory by GM to the
Manufacturer; (e) a tax lien against the Manufacturer or any of its property;
(f) a misrepresentation by Manufacturer for the purpose of obtaining credit or
an extension of credit; (g) a failure by Manufacturer to furnish financial
information to ALLY Bank at reasonable intervals or to permit ALLY Bank to
examine Manufacturer’s books or records; (h) removal of the Inventory from the
Manufacturer’s principal business premises without ALLY Bank’s prior written
consent; or (i) failure of the Manufacturer to furnish documents to ALLY Bank or
any customer of the Manufacturer which is financed by ALLY Bank evidencing the
nature of the relationship between the Manufacturer and such customer.

 

9.               Upon the occurrence of an Event of Default as set forth in
Paragraph 8 above or if the Collateral is in danger of misuse, loss, seizure or
confiscation, or if ALLY Bank deems itself insecure, ALLY Bank may take
immediate possession of Collateral without demand, further notice, or legal
process. In furtherance thereof, Manufacturer will, if ALLY Bank so requests,
assemble Collateral and make it available to ALLY Bank at a reasonable,
convenient place designated by ALLY Bank. ALLY Bank has the right, and
Manufacturer hereby authorizes and empowers ALLY Bank, to enter upon the
premises wherever Collateral may be and remove the same. Manufacturer will pay
all expenses and reimburse ALLY Bank for any expenditures, including reasonable
attorney’s fees and legal expenses, in connection with ALLY Bank’s exercise of
any of its rights and remedies under this Agreement.

 

Upon the occurrence of an Event of Default, to the extent permitted by law, ALLY
Bank may immediately assess a default rate of interest which shall be a rate up
to five hundred (500) basis points in excess of the interest rate paid by the
Manufacturer immediately prior to the Event of Default.

 

Upon the occurrence of an Event of Default, ALLY Bank has all of the rights and
remedies provided by law, this Agreement, or any other agreement between ALLY
Bank and Manufacturer.

 

10.         Unless prohibited by law, ALLY Bank may assess a late charge of up
to five percent on any principal or interest obligation that is not paid when it
is due and payable for so long as the

 

4

--------------------------------------------------------------------------------


 

past due obligation remains unpaid. This late charge is in addition to interest
and other amounts owed under this Agreement.

 

11.         ALLY Bank and Manufacturer agree that this Agreement supersedes and
replaces any prior Inventory Loan and Security Agreements and related promissory
notes executed by them. Except as otherwise provided or referred to herein,
there are no other agreements or understandings, either oral or in writing,
between the parties affecting this Agreement or relating to any of the subject
matters covered by this Agreement.  No agreement between ALLY Bank and
Manufacturer which relates to matters covered herein, and no change in, addition
to (except the filling in of blank lines), or erasure of any printed portion of
this Agreement will be binding unless it is approved in a written agreement
executed by a duly authorized representative of each party.

 

12.         This Agreement is binding upon the parties’ successors and assigns
provided, however, that Manufacturer has no right of assignment absent prior
written consent of ALLY Bank. No transfer, renewal, extension or assignment of
this Agreement or any interest hereunder and no loss, damage or destruction of
the Collateral will release Manufacturer from the obligation secured hereunder.

 

13.         Any provision hereof prohibited by law is ineffective to the extent
of such prohibitions without invalidating the remaining provisions hereof.

 

14.         This Agreement may be signed in counterparts, each of which is
deemed an original, and all of which taken together constitute one and the same
agreement.

 

15.         ALLY Bank and Manufacturer each waive any and all rights to a trial
by jury in any dispute.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized representative this 4th day of March, 2011.

 

 

ALLY BANK

  Supreme Indiana Operations, Inc.

 

(Manufacturer)

 

 

By:  

/s/ Michael Kinter

 

By:  

/s/ Kim Korth

 

 

 

 

 

 

Michael Kinter

 

 

Kim Korth

 

(Print Name)

 

 

(Print Name)

 

 

 

 

 

Title:  

Assistant Secretary

 

Title:  

President and CEO

 

 

 

 

 

Address:  

15303 S. 94th Ave.

 

Address:  

2581 E. Kercher Road

 

 

 

 

 

 

Orland Park, IL 60462

 

 

Goshen, IN 46528

 

5

--------------------------------------------------------------------------------